PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Hart et al.
Application No. 16/467,436
Filed: 6 Jun 2019
Patent No. 11,026,865 
Issued: 8 Jun 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Docket No. CATP-1038US



This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed February 1, 2022, requesting that the patent term adjustment determination for the above-identified patent be changed from 105 days to 134 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On June 8, 2021, the above-identified application issued into U.S. Patent No. 11,026,865. The patent issued with a PTA of 105 days. The PTA of 105 days was based upon 134 days of “A” delay reduced by 29 days of Applicant delay.  The present request for redetermination of the patent term adjustment was timely filed within two months of the patent issue date.  The assessment of “A” delay is not at issue.  At issue is Applicant delay, specifically the 29 days assessed under 37 CFR 1.704(c)(10) for the filing of corrected drawings on May 11, 2021, subsequent to the Notice of Allowance mailed April 2, 2021.

The present petition

Patentee argues that he was erroneously assessed Applicant delay of 29 days under 37 CFR 1.704(c)(10), for the submission of corrected drawings on May 11, 2021, after the Office had mailed a Notice of Allowance on April 2, 2021.  Patentee states that the Examiner had previously indicated in the December 22, 2020 Office action that the previously filed drawings were acceptable.  Accordingly, Patentee asserts that no Applicant delay should have been assessed for filing corrected drawings in response to April 15, 2021 Notice to File Corrected Application, as they were expressly requested by the Office. 


Discussion

Patentee disputes the assessment of 29 days under 37 CFR 1.704(c)(10) for the corrected drawings filed May 11, 2021, subsequent to the Notice of Allowance mailed April 2, 2021.  On June 16, 2020, the Office published a Final Rule.  See Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  The rule states that a “paper expressly requested by the USPTO submitted within three months of the date of mailing or transmission of the Office action or notice requiring such…paper will not result in a reduction of the patent term adjustment.”  In view thereof, for the corrected drawings filed May 11, 2021, filed in response to the Notice to File Corrected Application Papers mailed April 15, 2021, the patent term adjustment under        37 CFR 1.704(c)(10) should be calculated as 0 days.


Overall PTA Calculation
Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
134 + 0 + 0 – 0 – 0 = 134

Conclusion

Patentee is entitled to PTA of one hundred thirty-four (134) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 134+ 0 + 0 – 0 – 0 = 134 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred thirty-four (134) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction



UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,026,865
		DATED            :  June 8, 2021   
		INVENTOR(S) :  Hart et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 105 days.

      Delete the phrase “by 105 days” and insert – by 134 days--